UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1221


In Re:   RYAN RANDALL RAMEY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (8:09-cr-00162-RWT-1)


Submitted:   August 7, 2015                  Decided:    August 14, 2015


Before MOTZ and    AGEE,   Circuit    Judges,   and     HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ryan Randall Ramey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ryan    Randall      Ramey   petitions            for    a   writ    of     mandamus,

alleging the district court has unduly delayed acting on his

motion    for    reconsideration        in       his   28     U.S.C.     § 2255     (2012)

proceeding.        He seeks an order from this court directing the

district    court    to   act.     Our       review     of     the    district     court’s

docket reveals       that   the   district         court      denied     the    motion    on

July 8,    2015.      Accordingly,       because         the      district      court    has

recently decided Ramey’s case, we deny the mandamus petition as

moot.     We grant leave to proceed in forma pauperis.                         We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the    materials           before    this     court    and

argument would not aid the decisional process.

                                                                         PETITION DENIED




                                             2